Citation Nr: 9906776	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  95-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an increased rating a shell fragment wound 
scar of the face, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a separate compensable rating for 
residuals of a shell fragment wound to the face, either on 
the basis of muscle injury, nerve involvement or facial 
disfigurement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1971.

By rating action of November 1971, the RO granted service 
connection for residuals of a gunshot wound to the face, to 
include a scar and retained foreign body.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 rating action 
in which the RO denied an increased rating for residuals of a 
shell fragment wound to the face and denied service 
connection for a stomach disorder.  The veteran appealed and 
was afforded a personal hearing at the RO in July 1995.  The 
veteran withdrew his appeal on the claim for service 
connection for a stomach disorder at his hearing.  His claim 
for an increased rating for residuals of a shell fragment 
wound to the face was denied by the hearing officer in 
October 1995.  In February 1997, the case was remanded by the 
Board for evidentiary development.  The requested development 
has been accomplished and the case has now been returned to 
the Board for further appellate consideration.  Based on the 
development obtained on remand, the issues on appeal have 
been recharacterized as reflected on the title page of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.


2.  The veteran sustained a shell fragment wound to the face 
in service in 1970.

3.  VA medical opinion has indicated that the veteran has a 
tender scar at the site of the shell fragment wound, which is 
cosmetically excellent and not disfiguring.

4.  VA medical opinion has indicated that there is no nerve 
involvement demonstrated as a residual of a shell fragment 
wound to the face.

5.  VA medical opinion has indicated that the veteran's 
service connected residuals of a shell fragment wound to the 
face are productive of some impairment of masticatory 
function despite the absence of muscle injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
shell fragment wound scar of the face are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.73, 4.118, Diagnostic Codes 7800, 7803, 7804 (1998).

2.  The criteria for a separate compensable rating for 
residuals of a shell fragment wound to the face on the basis 
of impairment of masticatory function have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 4.7, 4.73, Diagnostic Code 5325 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim for an 
increased rating for residuals of a shell fragment wound to 
the face, to include a tender scar and retained foreign body, 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a veteran 


claims that a service connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

A review of the service medical records shows that the 
veteran sustained a shell fragment wound to his face during a 
rocket attack in May 1970 in the Republic of Vietnam.  The 
wound is not described in the service medical records other 
than as a fragment wound of the left mandibular area.  
Shrapnel was not removed from the left side of his face.  On 
separation examination in May 1971, the examiner noted a 
history of shrapnel wound to the left side of the veteran's 
head in 1970.

Service connection was granted and a 10 percent disability 
rating was assigned for a tender and painful scar at the site 
of the wound with a retained foreign body.

Muscle injury to the facial muscles is evaluated on the basis 
of functional impairment manifested by seventh (facial) 
cranial nerve neuropathy (Diagnostic Code 8207), disfiguring 
scar (Diagnostic Code 7800), or, if interfering to any extent 


with mastication, a 10 percent rating is assigned pursuant to 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5325 
(1998).

Scars of the head, face or neck which are moderate and 
disfiguring are rated 10 percent disabling.  When scars of 
the head, face or neck are severe, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles, a 30 percent rating is assigned.  Scarring of the 
head, face or neck which is productive of complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement is rated 50 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998).  Scars which are superficial and poorly nourished, 
with repeated ulceration, or which are superficial, tender, 
and painful on objective demonstration, are rated 10 percent 
disabling.  Diagnostic Codes 7803, 7804.

Incomplete, moderate paralysis of the seventh cranial nerve 
is rated 10 percent disabling.  Incomplete, severe paralysis 
of the seventh cranial nerve is 20 percent disabling.  When 
there is complete paralysis of the seventh cranial nerve, a 
30 percent rating is assigned.  38 C.F.R. § 4.124a, 
Diagnostic Code 8207 (1998).  A note at the end of Diagnostic 
Code 8207 also indicates that evaluation is dependent upon 
relative loss of innervation of facial muscles.

The veteran and his representative contend, in essence, that 
he experiences pain and swelling at the scar sight.  He has a 
pulling sensation when he clinches his teeth.  He has trouble 
chewing on the left side of his mouth and is unable to 
completely open his mouth.  The veteran's representative 
contends that the veteran's disability is more severe than 
that reflected by the diagnostic code under which he is 
rated.

VA outpatient treatment records show treatment in 1993 and 
1994 for complaints of intermittent pain, tightness and 
swelling on the left side of the face.  X-rays in May 1994 
revealed a small metallic foreign body in soft tissues 
adjacent to the ascending ramus of the left mandible.



At his RO hearing in July 1995, the veteran testified that he 
suffers pain and swelling on the left side of his face.  He 
said that he grows a beard in the winter to 
protect against the cold, which causes pain.  In the summer, 
he has a problem with the left side of his face swelling.  He 
reported that he has trouble chewing meat on the left side 
and is unable to open his mouth completely.  He takes a 
muscle relaxer as needed.

On VA examination in August 1995, there was no evidence of 
pain intra-orally to palpation.  X-rays at that time showed a 
small irregularly shaped shrapnel fragment, approximately 4-5 
mm. in size, in the soft tissues adjacent to the left ramus 
of the mandible with no evidence of bony abnormality.  There 
was hyperesthesia of the left mandibular distribution of the 
trigeminal nerve.  The examiner did not comment on loss of 
masticatory function.

At the time of the Board remand in February 1997, we noted 
the decision of the Court in Esteban v. Brown, 6 Vet.App. 259 
(1994), wherein it was held that Based on the 
absence of necessary clinical findings to consider the 
applicability of Esteban, the case was remanded, in part, to 
ascertain the presence of and, if present, the extent of 
muscle and/or nerve injury at the area of the shell fragment 
wound to the veteran's face.

Pursuant to the February 1997 Board remand, the veteran was 
seen for VA examination in April 1997.  The VA examiner 
conducted a cranial nerve examination, a muscle examination 
and an examination of the scar at the site of the shell 
fragment wound.  A separate report was prepared for each type 
of clinical findings, although there was only one examination 
which took place.  The veteran complained of pain in the left 
jaw area when the weather is cold and damp.  He reported 
problems chewing on the left side and indicated that he has 
difficulty wearing any facial gear that puts pressure on his 
scar.  He denied numbness or 


weakness of the face.  On cranial nerve examination, the VA 
physician noted a small scar over the angle of the left 
mandible.  The VA physician concluded that there was no 
evidence of nerve involvement as a residual of a shell 
fragment wound 
of the left mandible.  On muscle examination, the VA examiner 
found no evidence of tissue loss, adhesions, muscle hernia, 
or damage to tendons, bones, joints or nerves.  Strength was 
normal.  There was no objective evidence of pain present.  
The scar was reported as two centimeters long, linear, well-
healed, slightly tender to palpation and cosmetically 
acceptable.  In response to the specific questions posed in 
the Board remand, the VA examiner indicated that the 
veteran's scar is sensitive and causes discomfort when 
wearing hearing protection, especially ear muffs for his job.  
The scar was indicated to be cosmetically excellent.  The VA 
examiner commented that there was no muscle injury; however 
mastication caused some discomfort in the left mandible area 
when the veteran chews and he currently chews on the other 
side of his mouth.

In summary, the clinical findings on the April 1997 VA 
examination reflect that a rating in excess of 10 percent for 
a shell fragment wound scar of the face is not warranted.  
The VA examiner commented that the veteran's scar was tender, 
but appeared cosmetically excellent.  A tender scar is 
consistent with the current 10 percent rating under 
Diagnostic Code 7804.  With respect to the issue of 
entitlement to a separate compensable rating for residuals of 
a shell fragment wound to the face on the basis of muscle 
injury or nerve involvement, it is the opinion of the Board 
that a separate 10 percent rating is warranted on the basis 
of impairment of masticatory function.  Although the VA 
examiner indicated there was no injury to any cranial nerve 
and that there was no demonstrated injury to the muscles of 
the face, he also found that the veteran had some difficulty 
with mastication which has resulted in discomfort while 
chewing.  Diagnostic Code 5325 dictates a minimum 10 percent 
rating if there is any interference with mastication.  For 
these reasons, a separate 10 percent rating under Diagnostic 
Code 5325 is granted.




ORDER

1.  An increased rating for a shell fragment wound scar of 
the face is denied.

2.  A separate 10 percent rating for residuals of a shell 
fragment wound to the face on the basis of interference with 
mastication is granted.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


